DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

    VENTURE CONSTRUCTION GROUP OF FLORIDA, INC. a/a/o
            HOWARD FEARN and FELICE SAMUEL,
                       Appellant,

                                   v.

          FEDERATED NATIONAL INSURANCE COMPANY,
                         Appellee.

                             No. 4D20-256

                             [May 27, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William L. Roby, Judge; L.T. Case No. 18000325CAAXMX.

   Nicholas A. Shannin and Carol B. Shannin of Shannin Law Firm, P.A.,
Orlando, for appellant.

  Lauren J. Smith of Luks, Santaniello, Petrillo & Cohen, Stuart, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN, JJ., and ROBINSON, MICHAEL A., Associate Judge,
concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.